 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDD & E Tool Co.andUnited Steelworkers of America,AFL-CIO. Case 9-CA-10002December 29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn September 16, 1976, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedlimitedexceptions and a supporting brief, andRespondent filed cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,D & E Tool Co., Lesage, West Virginia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:Add the following after paragraph 2:"IT IS FURTHER ORDERED that, as to all allegedunfair labor practices not found herein, the complaintbe, and it hereby is, dismissed."ITheRespondent and the GeneralCounsel haveexcepted to certaincredibilityfindingsmade bythe AdministrativeLaw Judge.It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respectto credibilityunless the clear preponderanceof all of therelevant evidence convinces us that the resolutionsare incorrectStandardDry Wall Products,Inc, 91 NLRB 544'(1950), enfd. 188 F.2d 362 (C.A 3,1951)We have carefullyexamined the record and find no basis for reversinghis findingsDECISIONSTATEMENT OF THE CASEBERNARD RIES,Administrative Law Judge: This case washeardinHuntington,West Virginia, on June 16, 1976,pursuantto a charge filed on February 2, 1976, and acomplaintissued onMarch 31, 1976. The complaint allegesthat at various times between November1975 and January1976,Respondent violated Section8(a)(1) of the Act bythreatening employees,coercivelyinterrogating them, andengaging in surveillance of their union activities. Thecomplaint further alleges that the dischargeof James LarryMayes onJanuary 21,1976,was causedbyMayes'activities on behalf of the ChargingParty,in violation ofSection 8(a)(3). Briefs were received from the parties on orabout July 23, 1976.Upon the entire record,'and my observation of thewitnesses,Imake the following:FINDINGS1.JURISDICTIONRespondent is a West Virginia corporation engaged inthemanufacturing of mining drills and equipment at itsLesage, West Virginia, location. During the 12 months priorto the issuance of the complaint, a representative period,Respondent had a direct outflow of products valued inexcess of $50,000 which it sold and caused to be shippeddirectly to customers located outside the State of WestVirginia from its plant in West Virginia. The answer admits,and I find, that Respondent is, and has been at all materialtimes,an employer engaged in commerce within themeaning of Section 2(2) and (6) of the Act.II.THE LABORORGANIZATIONThe complaint alleges,the answer admits,and I find, thatUnited Steelworkersof America, AFL-CIO, is, and hasbeen at all material times,a labor organization within themeaning of Section 2(5) of the Act.IIL THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe recordshows that a union organizational campaignbegan, at the initiative of some employees, at Respondent'splant in November1975.The Unioneventually won arepresentation election heldon January 16, 1976,and wascertified on January 26,1976. The complaint alleges thatsubsequent to the advent of the Union in November, andprior to theelection,Respondent engaged in conductviolative of Section 8(a)(1). The complaint further allegesthat onJanuary 21,5 days after the Union won the election,Respondent discharged JamesLarryMayes for his part inhaving brought the Union into the plant.B.The FactsAs indicated above, Respondent manufactures drills andequipment. It has a complement of about 40 employees.Ronald Morrison, an employee, testified that in Novem-ber 1974, Respondent initiated an employee representationcommittee.Morrison said that Jack Klim, Respondent'sgeneral manager, told the employees that "he was going toCertain errors in the transcript have been noted and corrected.227 NLRB No. 103 D & E TOOL CO.get somethinglike a little union of our own started, so thatwe wouldn't have to pay union dues, and have another manto come in and tellus how to run our shop. So if we had anygripes or anything we could tell our representative, and hewould tell Jack Klim, and then he would bring the answerback to us." The committee elected employee Joe Smith asits leader,but the employees were not pleased with hisperformance, and in June 1975, they ousted Smith andreplaced him with Larry Mayes, the alleged discnminateein this case.Mayes testified that the employees met incommitteeonce a month, that he circulated among them tohear their complaints, and that he talked to Plant ManagerKlim at least once or twice a week to discuss thosecomplaints with Khm. Khm appeared to Mayes not to bevery pleased with Mayes' persistence.2According to Mayes, around November 1, 1975, he toldthe employees that he had been unable to make anyprogress with Klim about securing an insurance plan and awritten retirementprogram.Theydecided to contact theUnion. The record is somewhat hazy about who participat-ed in the union activity and to what extent. Mayesattempted to portray himself as the primary unioninstiga-tor. Internal contradictions in his testimonyleave somedoubt whether he was in fact the principal organizer, 3 butitwould appear that he was at least one of the five chieforganizers.Mayes testified that, after contact was made with theUnion, he talked to "probably 15 or 20" employees, mostlythose on the first shift with him, and that, at some point, hedistributed "about five" authorization cards during thelunch period. Other employees who passed out cards,according to Mayes, were Morrison, Holland, Purdue, andJohn Mount. After the cards were signed,sometime inNovember, the Unionsent a letterto Respondent demand-ing recognition. Respondent was thus on notice, as ofNovember, that the Union was on the scene.John Mount testified that, about mid-November 1975,Foreman Donald R. McDowell, conceded to be a supervi-sor, asked Garry Holland "how Larry Mayes and HaroldPurdue was [sic] gettingalong with the union." Hollandansweredthat as far as he knew, Larry and Harold "was[sic] going allthe way with it." McDowell replied that "hedidn't figure they'd be there long enough to see it through."Holland substantiatedMount's testimony.4McDowelldenied the foregoing testimony,stating thathe did not evenknow about the union organizational effort until mid-December. Mount and Holland appeared to be trustworthywitnesses;Icannot say the same for McDowell, whosetestimonyseemedunlikely. I creditMount and Hollandand find that Respondentthus engagedin coercive interro-gation,gave employeesan impressionof surveillance oftheirunion activities,and indicated to employees thatunion activitiescould result in termination, conduct clearlyviolative of Section8(a)(1).Employee Ronny Hoover testified that around the latterpart of December, Foreman Frank Stewart, an admitted2The foregoing is not alleged to constitute a violation of the Act,but wasadmitted as possibly relevant background material. Khm did not testify as tothe genesis or the operation of the committee,and I credit the testimony ofMorrison and Mayes on this point.3For example,his testimony that he"was the first to know"of the date ofthe election was followed, on cross-examination,by the statement, "I'd say I637supervisor, asked him how he was going to vote. Hooversaid that he would vote for the Union. Stewart said he "wasmaking the wrong move."JerryMount, brother of John Mount, testified to threealleged unlawful acts by Foreman Stewart. Mount saidthat, in the first part of January 1976, Stewart asked him"how I felt about the union, and how I was going to vote."Mount replied that he "felt that the union should come in,and Iwas goingto vote for it."A week before the election, Mount testified, Stewart said"he seen [sic]my car parked down by Purdue's house, andhe asked me what part I had to play in the union." Supportfor this testimony was given by Ronny Hoover, who saidthat he overheard a conversation between Jerry Mount andStewart in which Stewart "asked Jerry what he was doingup at Purdue's house, was he planning the union."Finally,Mount testified that, on the day of the election,while he and Stewart weretalking,Stewart "told us therewas going to be 14 of us fired over this." Mount respondedthat his brother, Ivan Mount, another employee, had beentalking to General Manager Klim, who had said that no onewould be fired because of the union activity. Stewartreplied that Klim was "the biggest liar in the state of WestVirginia."Mount asked Stewart for a list of the 14employees; Stewart named "Larry Mayes, Johnny Mount,IvanMount, Ronald Morrison, and Harold Purdue."Stewart told Mount that he would bring the list to Mount'shouse.EmployeeGregory Shepard testified in support ofMount's testimonyin this latterrespect. He says he heardpart of the conversation between Stewart and Mount inwhich Stewart said "there was supposed to be a list ofpeople that we're trying to get rid of." On cross-examina-tion, Shepard said that what Stewart said was "that theyhad so many people that, you know, they thought wasinvolved in the union that they thought they'd try to get ridof beforethe election."The reference to getting rid ofpeople "beforethe election"seemspeculiar, since theincident was supposed to have taken place on the day of theelection. However, Shepard wassome6 to 8 feet away fromthe primaryconversants,a machinewas running, and hemay not have understoodthe statementcorrectly.Stewart generally denied the foregoing testimony. Al-though he appeared only brieflyon the witnessstand, I wasunfavorablyimpressedwith Stewart. While the testimonyof the employees recited above containssome minordiscrepancies, I thought that their demeanor showed themto be crediblewitnesses.I credit the employee witnessesand find that Respondent, by its Supervisor Stewart,violated Section 8(a)(1) bythreateningan employee, bytelling employees that the employment of other employeeswas in jeopardy because of their union activities, and bywas one of thefirst toknow,"even though his account on directof how heacquired the information would seem to leave no question that he was "thefirst" to know.4AlthoughHolland appeared to be nervousat the beginning of histestimony,and at first omitted the final alleged threat by McDowell, headded it almost immediately thereafter. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDcoercively interrogating them, in November and December1975 and January 1976. 5Certain of the 8(a)(1) violations discussed above aredirectly relevant to the discharge of Larry Mayes onJanuary 21, 1976. I discuss the other testimony relating tothe Mayes' case hereafter.LarryMayes was employed by Respondent on April 4,1974. The recordis unclearas to what position he was hiredinto,or what he did for the first year of his employment. Itshows only that on May 27, 1975, he became what isreferred to as a class I welder, the sole employee workingfull-time in that classification as of that date and thereafter.As set out above, Mayes became the head of the employeecommittee in June 1975 and, according to his uncontradict-ed testimony, actively pursued the duties of that position.According to the testimony of General Manager Klim,Respondent moved into a new building in January 1975. InApril 1975, and prior to the appearance of the Union,Respondent purchased some meters designed tomeasurethe usage of welding machines. 6 According to Klim, thepurchase of these meters was part ofa managementcontrolprogram designed to ascertain flaws and bottlenecks in theproduction process. Khm testified that Respondent wasusing otherkinds of counters in connection with other typesof machines in the plant for the same purpose; although hedid not specifically so state, I would assume that thesedevices were purchased along with the meters in the springof 1975. 7According to Klim, the meters were put on the weldingguns,at least tentatively, in June 1975 and some sort ofeffort was made to keep production records. Apparentlythis did not work out. A more formal program was initiated,he testified, on October 27, 1975, at which time two weldingmachineshad meters on them. 8 Thereafter, according toMorrison, one of the employees who operated weldingmachinesto which the meters were attached, the foremanon each shift kept a record on the amount of use of themachine by the welders on a "pretty regular" basis. 9BeginninginMay 1975, Mayes, as discussed, became theclass I welder in the plant and was primarily responsible forthe welding of augers. Morrison, as previously indicated,had been the class I welder from April 1974 until July 1975,and then became a forging machine operator; however, hedid some welding on the night shift. A part-time class Iwelder named Guy Martin was also working; there is noS Thefact thatJerryMountbelieved that General Manager Klim hadsaid that no employees would be discharged because of their support of theUnion does not remove the stingfromStewart's remarks to himon January16, especially since Stewart called Khm a liar.aWhile Respondent did not introduce into evidence the purchase orderfor this equipment,Klim testified that he had shown it to the Board agentGeneral Counsel did not attempt to rebut Klim's testimony as to when themeters were purchased, and I do not think that he would lie about the date oftheir purchase, a matter easily ascertainable.7Italso appears that records were notjust kept onthe two weldingmachines.Askedif records were"maintained on all the welders,"ProductionManager GeraldUrffertestified, "Certainly.All the welders, every job "8Ronald Momson testified that a meter was installed on his weldingmachine"about November"1975.Momson testified that he had been theclass I welder untilJuly 1975,when he became a forging machine operatorThereafter,accordingto Urffer,the production manager, Momson "some-times would work the welding job in the evening " To what extent he did soduring the summer of 1975 is undisclosed.The memory of most of theindication as to how much welding work he did. Anemployee named Barton was being trained to weld.Mayes' job was to weld "flight" on the augers. "Flight" isamaterial which is wrapped, apparently in a circularfashion, around an auger, which is a rod of varying lengths.Mayes' job entailed not only the actual operation of awelding gun, but also a number of other manual functions.The augers produced by Mayes accounted for about 10percent of Respondent's annual volume.According to Production Manager Urffeer, while anaccurateassessmentof employee performance on othertypes of welding could be made by counting the number ofpieces produced by the employee because each piecerequiredthe same amountof weld, on Mayes' job, where"you're welding scroll on augers. . . depending on the pitchof the scroll, the actual amount of weld metal laid downwould be difficult to tabulate, just from the number ofpieces, so the best way to get an indication of what washappening at that job was with themeter."Apparently, there were no formal complaints aboutMayes' performance from the time a meter was installed onhis weldingmachine inOctober until sometime in Decem-ber.However,Mayes indicated that there had beencomplaints on the work floor by testifying, in answer to thequestion whether he had ever been counseled pnor to hisfirst session with Urffer, to be discussed below, "No-notin the officeIwasn't." Later, he testified that, pnor to beingcalled in the office the first time, "I was criticized ondifferent dates." Prior to his first counseling by Urffer,Mayes testified, in. a discussion with Klim around Decem-ber 2 in which Mayes was acting as the representative of theemployee committee, Klim said that the employees had"tried to geta union in7 1, and he said he was going to dohis best to prevent it." Klim also said "the union's on thebad side of me yet." Klim testified but did not deny thisconversation.SometimeinDecember, Mayes was called in by Urfferfor a counselingsession.The date of this incident is inquestion, as is the date of a second counselingsessionbetween Mayes and Urffer. Mayes testified that the firstsessionoccurred on December 11, and the second onDecember 19. Urffer testified that the first occasion wasDecember 19 and the second occasion was January 9.Iam inclinedto accept the dates given by Urffer. Asidefrom the fact that Mayes was not a very convincing witness,particularlyindiscussingthese twosessions,itwouldemployee witnesses as to dates was not impressive,and I tend to acceptKlim's testimony that the meters were used, at least to some extent, prior toNovember1975, and that the presentsystem ofrecording the measurementswas introducedon October 27, 1975,priorto theadvent of the Union.9Although Momsonwas a partisan witness,he gavetestimonydamagingtoMayes, and I would think that his testimony in general was trustworthyHowever,Iam not so sure about this with respect to his testimony regardingthe use of the meters.Momson said thatthe himself.13 eachshift recordedthe usage of the welding machineas shown bythemeter beginning inNovember1975 but that this was not "doneevery day," "thatI could see "He went on to say that after Mayes was fired, "I never seen[sic ] anyone readthem."He then testified, however,that his foreman,McDowell,stoppedtaking readings"shortly after" Mayes was fired and, asked whether pnorthereto readings were taken"on a daily basis," Morrison answered, "Yes,sir." In any event,sinceMorrison was on a different shiftfrom that of thefull-time class I welder,he was in no positionto testifywhether the readingscontinued to be taken on that shift after Mayes was discharged D&ETOOL CO.appear that he based his recollection of the dates of the twosessions on notes he kept in a diary. The diary was offeredinto evidenceby General Counsel without any attempt toexplain the mysterious notes contained therein. The profferwas rejected, with an indication to counsel for the GeneralCounsel of a more appropriate method for putting the diaryinto evidence. The invitation was never followed up.However, Respondent put into evidence two pages of thediary. The diary was represented by Mayes and counsel forGeneral Counsel to be just what the name imphes-achronological listing of daily events.10 The pages enteredinto evidence by Respondent contain the following consec-utive entries:Arrowood -went homeearley [sic] Friday - 12-12-75. Carl -went homeearly Friday 12-19-75- Iwas call in office aboutmy work - 12-11-75. Callagain [sic] on- 12-19-75. He Jerry saidIwas gettingbetter.The above sequence, which has an entry referring toDecember 11 subsequent to entries of December 12 and 19,indicates that the two notations made by Mayes regardingwhen he was called into the office were entered togetherand probably at some time after both instances occurred,rather than as they occurred.Mayes testified that, when he was called into the firstcounseling session with Urffer, the latter told him that hewas not putting in enough time welding, as disclosed by therecords being kept on the meter readings. Mayes' testimonyisvery unclear as to whether Urffer referred to a singleday's work or a week's work, but he finally agreed that therecords shown to him by Urffer were "an indication of yourproduction for a period prior to December 11." AccordingtoMayes, Urffer also "brought up about the Union,"saying "he wasn't afraid of the Umon. He said he wasn'tworried about the Umon. He said they had records to showup in court, that proved that he was right." Urffer testifiedthat at the first session he told Mayes that "he was notperforming up to an acceptable level," and showed him therecords on his performance. He also said that he toldMayes that he expected him to spend somewhere between3-4 hours of a 7-1/2 hour day in actual welding. He furthertestified thatMayes "immediately blew up, accused us oftrying to get him, and it was very hard to talk to him."Mayes conceded that, at the first counseling session, hetold Urffer that he "could produce more work but that [he]dust [wasn't] obliged to do so." 11 When asked why he hadstated that he did not feel that he was "obliged" to do morework,Mayes gave unsatisfactory testimony. First, hereferred to the fact that he could not get a new cable and10There is some conflict in the record as to when Mayes began keepingthe diary. General Counsel, in attempting to explain what the diary consistedof, said thatitwas "adaily diary compiled by Mr Mayes from prior to thismeetingof December II, and the diary becomes more detailed afterDecember 11th" Shortly thereafter, however, Mayes, when asked if herecalled keeping "a record of your daily activities at the plant," said that hedid and that he "started right after I was called in the office for the firsttime "639thereforespenta lot of time working on his welder when hecould have been welding. When it was pointed out to himthat the foregoing problem had no relationship to hisexpressed feeling that he was not "obliged" to producemore,Mayes said he did not feel obliged to do more "at thetime, when they describe me the way they were doing me."He went onto say that what they were "doing me" at thetime was to require himto use a very thin wire to do thewelding while the part- time welder was allowed to use aheavier wire,giving himless trouble. Urffer testified, on theother hand, that when Mayes said that he did not feelobliged to perform more work than he was getting out, heexplained by saying that Morrison, who was doing somewelding,was receivingthe bonus that all forging machineoperators received, and that Mayes thought that he alsoshould receive such a bonus. Urffer presented a veryfavorable appearance; his testimonymakes sense to me,especially in view of the alternative explanations given byMayes, neither of which satisfactorily explains his state-ment that he could, in fact, have produced more, but didnot feel obliged to; and I credit Urffer on this point.Ifurther believe that Urffer didnot, asMayes testified,bring up the subject of the Union. The context does notlogically support that claim. I think it more likely, givenMayes' apparenttemperament,that,asUrffer testified,Mayes "accused us of trying to get him" because of theunion effort, and that some discussion of that assertionfollowed.The next counselingsession,according to Urffer, oc-curred on January 9. Urffer testified that he showed Mayeshis production records from December 19 to January 8 and"showed him that hisaveragehad not improved, but thatthere were several days in there that he had made over 3hours, he was working over 3 hours, his welder was running,and to me that indicated that he could do it, and I told himif he would just change his attitude and do what he wascapable of, everything would be all right." Mayes merelysaid "OK," and left. According to Mayes, the secondsession occurred on December 19, when Urffer called himin, said, "Iwas gettingbetter," and nothing more. Mayesthanked him and left.Mayes' version of this secondsession isdifficult for me toreconcilewith the real world. At a small manufacturingplant, I do not believe that productionmanagers callemployeesin 1 weekafter they have been chastised for poorproduction simply in order to inform them that they aredoing better.Furthermore, Respondent's compilation of Mayes' per-formance between December 12, 1975, and January 16,1976, would not objectively support such a conclusion. 12On the 4 days between December 12 and 18 during whichII Mayes seemed somewhat takenoff guardwhen asked about this oncross-examination12This summarywas admitted into evidence without objection fromGeneral Counsel General Counselhad prioraccess to Respondent's basicrecordsThe transcript strongly suggeststhatthe figures shown on thecompilationdo not differmaterially from the figureswhich Mayeshimselfhad been keeping inhis diary 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecordswere kept on Mayes, he used the welder 36.6percent of the time. On the 12 days between December 19and January 9 during which records were kept, he used thegun 37.3 percent of the time. Thus, regardless of the dates ofthe two sessions,Mayes' performance would not likelysatisfyan employer who had set a standard of 50-60percent as the proper amount of time to be spent operatingthe welding machines.Only one reason comes to mind which might explainUrffer telling Mayes nothing more than that he was doingbetter. That would be that Urffer was deliberately trying tolullMayes into a false sense of security. Having observedUrffer and Klim, I reject the suggestion that they conceivedsuch a diabolical ploy. Even if this counseling session werepart of an overall plan to set Mayes up for a fall,it seemsmuch more consistent with human nature to have spoken toMayes on the basis of what the record showed-that hisperformance had not materially improved and that he hadbetter watch himself.13 I think it more probable that, asUrffer testified,Mayes was not called in again untilJanuary 9, after Respondent had compiled 12 moreworkdays of experience on Mayes, and at that time was toldwhat Respondent's compilation shows: that Mayes wascontinuing to operate his machine at an average below 50-60 percent.14On January 12, when the buzzer rang for the start ofMayes' shift, he was in the bathroom. When he came out,he was dressed down by Foreman Adams for having failedto be athis stationbefore the buzzer rang. Mayes andemployee Holland testified that this was an unannouncedchange in policy; they said that prior to this date it hadbeen Respondent's policy that employees awaiting a shiftchange would not report to their stations until the buzzerrang.When Adams reproved Mayes, an argument ensued.At the hearing, Mayes testified that he became "hot" duringthis argumentand admitted, "I got madder than he did."Adams reported the incident to Klim, who came out to seeMayes. Klim, saying, according to Mayes, "Ralph didn'tget as mad as you did, and you go home," suspended Mayesfor I day. Neither the criticism nor the suspension is allegedas a violation of the Act, and I take it that the basis for thissuspension was, as Mayes conceded, that he "got madderthan [Adams] did." 15The election, won by the Union, was held on January 16.On January 21, according to Urffer, Klim approached himand said, "It's about time we checked. It's been a couple ofweeks since the last time. It's about time we checked outLarry's progress." Urffer and Klim looked over the figuresderived from the meter, discussed the fact that Mayes'performance had not improved, adverted to his "flareup"with Adams and his earlier statement that he could perform13Mayes, in fact,testified that subsequent to December 19 ForemanAdams "complained about my welding on different occasions."Thereafter,however,he testified that after December 19 "nobody said anythingabout my work.until the day I was fired."14During that period,Mayes did not on any day operate the weldingmachine for more than 48.5 percent of the time.15Mayes insinuated at the hearing that there had been some skulduggeryafoot in the matter of the starting position.He said that,prior to the Union'sdemand letter,employees on his shift would go to their positions before themore but did not feel obliged to, and decidedthat theyshould terminate Mayes.One other management represen-tativewas present at the meeting.His name is RileyBrothers.At the time in question,Brotherswas thepurchasing agent.Urffer referred to him as one of the threetopmanagement personnel,the otherbeing Urffer andKlim. 16At quitting time that day, according to Mayes,BrotherscalledMayes in,told him that he had been called into theoffice twice,that he was not improving in his work,and thathe thereforehad to bedischarged.According to Mayes,Brothers told him to leave the plant.When Mayes toldBrothers that he had to wait for employee Holland, whorode with him, Brothers"told me to go right on out of theplant, and if I didn't he was going to call the law on me."Brothers did not testify at the hearing,and no reason wasgiven for his failure to testify.On April 1,1976, apparently after some bargaining hadtaken place,the employees went on strike. The complaintdoes not allege that the strike was an unfair labor practicestrike.The question of what really motivated the Respondent todischargeMayes is not easily answered.After carefuldeliberation,Ihave concluded that, despite the fact thatthere is ground for suspicion,this is one of those cases inwhich I cannot second-guess the Respondent's claimedreasons for its conduct.Respondent'sknowledge of Mayes'union activity is, Ithink, likely.The plant is a small one.I have credited thetestimony of JohnMount and GaryHolland that, in mid-November 1975, Foreman McDowell asked how "Mayesand Purdue" were getting along with the Union.I have alsocredited the testimonyof JerryMount that ForemanStewart, on January 16, named Mayes as oneof the "14"employees who wouldbe firedbecause of the unionactivity.Although I am not certain from this record thatMayes was,as he claimed,the principal instigator of theUnion,it is apparent that he was one of them.I think thetestimony of McDowell, admitting that probably sometimein December, another supervisor told him that"there was ameeting at Purdue's house and they signed cards," suffi-ciently indicates that Respondent was aware of what wasgoing on and who was involved.Motive,however, is considerably more of a problem. Asan original matter,Ihad difficultyunderstanding why itwas necessary to measure Mayes'performance by the use ofa meter; it would seem that his production could have beenadequately evaluated merely by keeping an account of thenumber of various sized augers producedby him each day.The General Counsel's brief,however, makes no attack onthat score; he argues,rather, that the production standardbuzzer rang, but once the letter was received, "they stopped me from goingback-nobody was allowed to go back to work until after the buzzer rang."The implication is that Respondent intended to prevent Mayes from visitingthe employees on the preceding shift If this were so, it seems unlikely that thepolicy would have been changed back just 4 days before the election, thusallowing Mayes to contact the other employees at a critical time16At the time of the hearing,Brothers had become the productionmanager D&ETOOLCO.641of 50-60 percent is suspect. This sparse record simply givesme no basis for concluding that use of a meter to assessMayes' performance was not appropriate. Indeed, the factthat such devices are manufactured suggests that there is avalid use for them.Klim's testimony that the meters were purchased in April1975 refutesanyclaim that the whole measuring system wasinstalled simply as a reaction to the organizational effort,since the latter did not begin until November 1975. I alsoacceptKlim's testimony that some preliminary effortstoward measuring performance were made in the summerof 1975 and that the system which eventually led to Mayes'termination was instituted on October 27, 1975.17 This dateisof significance, since the organizational effort did notbeginuntil the first part of November 1975.The 50-60 percent standard adopted by Respondent forMayes' performance was determined, according to Urffer,"from past experience, and from a few instances where wehad checked before on other welders," including Mayes.Klim, who had been present during Urffer's testimony,added that the figure had been reached after somediscussionwith Foreman Adams, who had worked as awelder in the shop. The most important testimony on thisissue, from Respondent's point of view, came from employ-eeMorrison, who acknowleged that he was "one of theUnion's leaders" and a member of the two-employeebargaining committee.Morrison, who was the class Iwelder from April 1974-May 1975, testified that hisexperience had been that an average of 50-0 percent of histime spent in actual welding would be a "reasonable"requirement and that he had "probably" worked at thataverage in the time that he worked as the class I welder.Moreover,Morrison conceded that he had sometimescomplained to Foreman McDowell about the fact thatMayes was not performing adequately.18 Mayes testifiedthatMorrison was a "capable" welder who knew "howmuch work a person ought to put out in a day." It seems tome that I must regard Morrison's testimony as importantsubstantiation both of the propriety of the standard appliedby Respondent and of its claim that Mayes was notperforming adequately.The case for finding discriminatorytreatment is alsoconsiderably weakened by Mayes' admission that, at theiTKhm testified,"Through the questioning of Mr.Crane [the Boardagent],we found out that the format we had at the date that we presented inthose exhibits,were institutedon October 27, 1975 " This soundsreliableOctober 27 was a MondayUrffer testified that the system started"in rough form, in November " Hethen went on to say that the 50-60 percent standard was based on pastexperience and "from a few instances where we had checked before on otherwelders, and actuallyLarry'stime was before."This seems to support Klim'stestimony that there had been some preliminary attempt to use the systemprior to November.Inote that General Counsel apparently subpenaed therelevant records and did not offer to prove to thecontrary18The transcnpt shows that the following exchange took place on cross-Q. (By Mr. Schaub)Mr. Morrison, did you ever complain to MrMcDowell about the fact that Mr. Mayes wasn'tgetting out muchproduction,wasn'twelding very many augers?A.Some days,if I'd have to go in, I'd have to go in-While Momson's response,in cold punt, is cryptic,itwas very clear at thehearing that he intended to answer the question in the affirmative My ownfirstcounselingsession,he told Urffer that he couldperform more productively, but did not feel obliged to doso. As stated above, I found Mayes' explanationsof why hemade sucha statementto beunacceptable,and I havecredited Urffer's testimony that Mayes explained that hewas failing to performat maximumefficiency because hethought he was entitled to a bonus which was beingreceived by Morrison. By making such a statement, Mayesdisplayed an attitude which Respondentmight,mostproperly, hold against him. The record of Mayes' perfor-mancebetween the firstcounseling session andthe secondone does notshow anymeaningfulimprovement in Mayes'performance,and a reasonableemployer might well haveassumed that Mayeswas continuingto cling to his beliefthat he was not "obliged" to perform at the higher standardof which, he agreed, he was capable.On January 12, Mayes hadan argumentwith ForemanAdams. He conceded,as discussedabove, that he "gotmadder than Adams." He was suspended by Klim for 1day. 19Although I feel somewhat uneasy about Klim's approachto Urffer on January 21 to check into Mayes' performanceas recorded since the lastcounseling session, it cannot beconsideredan unreasonablething for him to have done,especially in the light of Mayes' demonstrated attitude to-ward Adams on January 12, shortly after Urffer had last spo-ken to Mayes (Urffer had reported the session to Klim). 20On the 5 days shown in the record in which Mayes hadwelded between January 8 and 21, his average was 34.65percent,which does not approach the 50-60 percentstandard deemed acceptable. It was therefore not withoutsome reasonablewarrant that Khm decided that Mayescould not be brought to a satisfactory level of productionand concluded that he should beterminated.One might wish that the record had been more fullydeveloped along certainlines. It would be up to GeneralCounsel to establish thatMayes had been disparatelytreated;by the end of General Counsel's case, it wassuggested,but not established, that Mayes was the only onesingledout for recording and counseling.However, Klim then testified, without rebuttal, that therewere counters on other machines besides the weldingnotes on hisreplyread,verbatim, as follows-"Morrison some timescomplainedabout Mayes'production" Subsequently,in the cross-examina-tionofMayes, the following question and answeroccurredwithoutobjection-Q.Did you hearMr Momson say earlier that he complained sometimes because he didn't thinkyou were putting out enough work?A.Yes19Thiswas Mayes'second recent argumentwith Adams. The prior onehad occurred on the morningof hisfirst counseling sessionHisaffidavitstates that he had lifted his mask"for afew moments"when Adamstold himto stop standing aroundAlthough Mayes testifiedthat hetold Adams thathe,Mayes, "wasn'twomed about it, becauseIwas doing my work," hisaffidavitstates, "I told Ralph thatif I washim, I wouldn'tworry about it "20Klim also testified that Urffer had spoken to him beforeUrffer talkedtoMayes on December 19, Urffer saying that Adams "wascomplaining hewas having trouble with him"In addition,he testified that Mayes, to hisknowledge,had actedrudelyduring the December 19 interviewwith Urffer"[on] December 19th, thesecretaryasked me to goinMr Urffer'soffice,becauseof theshouts and screaming coming out of there " 642DECISIONSOF NATIONALLABOR RELATIONS BOARDmachines, and Klim also indicated that other employeeshave been discharged in the same manner as Mayes.2iThus, there is no basis in the record for a conclusion thatMayes received special treatment. Mayes himself indicatedat the hearing that Respondent had, in the past, not beenreluctant to discharge employees. He testified that one ofthe reasons he told employees a union was needed was "theway they went about firing several people." He alsomentioned "the incident when Joe Smith got fired and themen wanted to find out about it, and Jack Khm told me hehad his reasons, he had good reasons for firing him." Ideduce from this that Respondent had, prior to the adventof the Union, a history of discharging employees incircumstanceswhere an outsider might disagree withRespondent's reasons for doing so.Of considerable significance is the fact that Mayes wasnot discharged until 5 days after the Union had won therepresentation election.Thus, although in November,McDowell had opined that "he didn't figure [Mayes andPurdue would] be there long enough to see it through," thefact is that Mayes was not discharged until the Union hadwon the election (and Purdue was never discharged). Itseems to me that for any substantial value to be realizedfrom, as General Counsel alleges, constructing a plan forthe eventual termination of Mayes-the creation of aspurious production standard, two counseling sessions, etc.- it would be necessary to discharge Mayes before theelection.This rather elaborate scheme would not yieldmuchfruit if the Union had already won the election. Andyet Mayes was not discharged until after the election. It istrue that I have found that, on the day of the election,Foreman Stewart stated to Jerry Mount that 14 employees,including Mayes, would be fired "over this thing." Stewarthad been a foreman for 3 years at the time of the hearingand, in my judgment, probably was not very close to theseat of power.22 Furthermore, as Jerry Mount testified, hetold Stewart his brother Ivan had talked to Jack Klim andthat Klim had told Ivan that "there was not going to be noone fired over this." This latter statement reported by JerryMount was not developed; Ivan Mount did not testify. Theindication from Jerry Mount's testimony (sponsored by theGeneral Counsel) is, however, that Klim was makingsomething of an effort to assure the employees that therewould be no reprisals taken for their union activity; he was,i.e.,notmerely maintaining a studied silence, but w;;making an active effort to assure employees-at least,employee IvanMount-that no serious consequenceswould flow from instigation or selection of the Union.There are matters which give me pause. For example,Mayes, as indicated, testified, without contradiction, that inDecember Klim told him he was going to "do his best" toprevent the Union from coming in. While this indicates adeterminedopposition, the fact is that Mayes could havebeen discharged before the Union was elected, thus puttingto best advantage the record of his counseling sessions withUrffer and his confrontation with Foreman Adams; Mayes,however, was not discharged until after the election. Thereis,as well, the uncontradicted testimony of Mayes aboutthe hostilemanner inwhich Riley Brothers treated him onthe day of his termination. There is the testimony-uncer-tain,to be sure-of Morrison that Respondent stoppedrecording his welding performance when Mayes was fired,or shortly thereafter; Respondent did not bother to answerthis assertion.There are other items, previously discussed,such as my own doubts about the utility of the meter systemin checking on Mayes' performance.But when thesebits and pieces of adverse material are setagainst the admissionsmade by General Counsel's witness-es and are viewed in the light of my preference, from ademeanor standpoint, for Urffer and Klim over Mayes, Iam constrainedto conclude that the evidence favoringGeneral Counsel, at the very best, is not enough. The Boardhas recently repeated that the Act "does not require that anemployer act wisely, or even reasonably; only, whetherreasonableor unreasonable, that it not act discriminaton-ly."Paramount Metal & Finishing Co., Inc,225 NLRB 464(1976).Since the General Counsel has the burden ofprovinghis caseby a preponderance of the evidence, I mustaccordinglyrecommend dismissalof the 8(a)(3) and (1)allegationrelating to the discharge, on January 21, 1976, ofJames Larry Mayes. Indeed, taking into account theconcessionsmade by General Counsel'switnessMorrisonand by Mayes himself, and given the timing of thedischarge,I do not seehow I could convincingly rationalizea conclusion to the contrary.CONCLUSIONS OF LAW1.D & E Tool Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.By engaging in coercive interrogation of employees,by threatening an employee, by indicating that participa-tion in union activities could result in termination, and bygiving employees the impression that their union activitieswere under surveillance, in November and December 1975and January 1976, Respondent violated Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Other than the foregoing, Respondent has notviolated the Act as alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that Respondentbe ordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes of theAct.11"When they weren'tup to an acceptable level, we brought them in andcan say, at least to my knowledge, everyone that had been counseled, wealways counseled them twice beforetheywere dischargedfor not workingatwere never met with an aggressive response until December 19."_an acceptable level. Often times we found there was other problems where azz In December1975, hesupervisedonly five employeeson the nightfellow had health problems or home problems or other thingsAnd I thinkIshift. D & E TOOL CO.643Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this case, I herebyissue thefollowing recommended:ORDER23u In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted ByOrder Of The National Labor Relations Board" shall read "Posted PursuantTo a Judgment of The United States Court of Appeals Enforcing an Order ofThe National Labor Relations Board."The Respondent, D & E Tool Company, Lesage, WestVirginia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening and coercively interrogating employeeswith regard to their union activity, sympathies, or member-ship, and giving employees the impression that their unionactivities are under surveillance.(b) In any like manner, -interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Post at its place of business in Lesage, West Virginia,copies of the attached notice marked "Appendix." 24 Copiesof said notice, on forms provided by the Regional Directorfor Region 9, after being duly signed by Respondent, shallbe posted by it immediately upon receipt thereof and beconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.za In the event no exceptions are filed as provided by Sec. 102.46 of theRulesand Regulations of the National Labor RelationsBoard, the findings,conclusions, and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice.The law gives you the right:To form, join, or help unionsTo choose a union to represent you in bargain-ing with usTo act together for your common interest orprotectionAnd to refuse to participate in any or all of theforegoing activities.WE WILL NOT coercively interrogate or threaten youbecause of your union membership, sympathies, oractivities, or give you the impression that we are spyingon those activities.WE WILL NOT in any like manner interfere with,restrain, or coerce you in the exercise of your right toengage in or to refrain from engaging in any or all of theactivities specified in Section 7 of the Act.D & E TOOL Co.